FILED
                              NOT FOR PUBLICATION                            SEP 27 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SUKHCHAIN SINGH,                                  No. 11-73180

               Petitioner,                        Agency No. A088-924-867

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Sukhchain Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009), and review de novo the agency’s legal determinations, including claims of

due process violations, Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009).

We deny the petition for review.

      Substantial evidence supports the agency’s determination that, even if

credible, Singh failed to establish he suffered past persecution in India. See

Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003) (discrimination and

harassment due to religious beliefs did not compel finding of past persecution).

Substantial evidence also supports the agency’s finding that Singh failed to

establish a well-founded fear of persecution in India on account of his Sikh

religion, where his Sikh parents, brother, and sister have continued to live in India

without incident. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (“An

applicant’s claim of persecution upon return is weakened, even undercut, when

similarly-situated family members continue to live in [applicant’s home] country

without incident[.]”) (internal citation omitted). In addition, substantial evidence

supports the agency’s finding that Singh failed to establish a nexus between his

fear of the smuggler and a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1015 (9th Cir. 2010) (petitioner must “demonstrate that one of the five protected




                                           2                                     11-73180
grounds will be at least one central reason for his persecution.”). Consequently,

Singh’s asylum claim fails.

       Because Singh failed to establish eligibility for asylum, his withholding of

removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).

       We reject Singh’s contention that the agency violated due process in

determining that he failed to establish past persecution or a well-founded fear of

future persecution. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice to prevail on a due process claim). Further, the

record does not support Singh’s contentions that the agency failed to consider

relevant country condition evidence or failed to determine how circumstances in

India affect his situation.

       PETITION FOR REVIEW DENIED.




                                          3                                    11-73180